Citation Nr: 1419453	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder to include chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986, and from September 1988 to April 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In November 2010, a videoconference hearing was held before the undersigned Veterans Law Judge.  

The Board previously referred the case for a medical expert opinion from a pulmonologist with the Veteran's Health Administration (VHA). Thereafter,          by decision dated in February 2012, the Board denied the Veteran's claim. The Veteran appealed therefrom to the U.S. Court of Appeals for Veterans Claims (Court).     The parties to that action filed a Joint Motion for Remand, granted pursuant to a May 2013 Court Order, and the case was remanded back to the Board for further consistent proceedings.     

The appeal is REMANDED by the Board to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In accordance with the Joint Motion, the Board finds another comprehensive         VA Compensation and Pension examination necessary determining whether         the Veteran manifests a present cognizable respiratory system disorder that is associated with his active military service, taking into consideration the full scope of diagnostic and testing procedures (i.e., total lung capacity (TLC) testing confirming or ruling out restrictive lung disease; methacholine challenge testing) which the August 2011 VHA examiner suggested would assist with thoroughly and conclusively resolving the appropriate diagnosis. Setting aside the question of diagnosis, there is also the secondary requirement for service connection of a service-related etiology. While there is no assurance that respiratory disability,          if diagnosed, can be proven directly related to service, narrowing down a diagnosis in this particular case is also crucial to establishing an averred theory of recovery, such as whether restrictive lung disease is associated with hazardous exposure, or instead a continuation of in-service bronchitis. Hence, further examination will be directed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a respiratory specialist. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail (to specifically include previously recommended testing procedures of measurement of total lung capacity, by pulmonary function test (PFT); and as warranted,  methacholine challenge testing).

The examiner should then provide a diagnosis as to all current respiratory disorders manifested by the Veteran, to include consideration of previously diagnosed ailments of bronchitis, and/or restrictive lung disease. Then please opine as to whether the diagnosed conditions are at least as likely as not (50 percent or greater probability) etiologically related to or otherwise incurred during             the Veteran's active military service, based on review of all documented in-service medical history as well as             the Veteran's assertions. It is further requested that                the VA examiner provide express indication of having reviewed the directly relevant post-service medical history of the January 2008 VA (contract) Compensation and Pension examination; May 2009 VA examination; September 2009 and October 2010 notations from           the Veteran's private treating physician (the latter record providing a statement regarding etiology); and the        August 2011 VHA examiner's medical opinion.                   

The examiner should include in the examination report the rationale for (or an explanation of the reasons reached) any opinion expressed.

2. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, readjudicate the claim on appeal                 based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to       the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

(continued on the next page)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



